Citation Nr: 1744587	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-15 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle disability.

[The Veteran has also perfected a separate appeal regarding the issues of entitlement to service connection for a right elbow disability, bilateral hearing loss, and tinnitus.  In April 2017, he had a hearing on that appeal before a different Veterans' Law Judge, and those claims are pending a determination.  As the hearing was before a different Veterans' Law Judge, that appeal will be addressed in a future, separate Board decision.]


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) from March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for entitlement to service connection for a left knee disability.  In August 2014, and again March 2017, the Board remanded the matter for further development and the case has been returned for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left knee condition, including secondary to service-connected left ankle disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudicating this claim.

As noted above, this claim was most recently remanded by the Board in March 2017.  At that time the AOJ was instructed to schedule a VA examination to determine the etiology of the Veteran's left knee disability.  The AOJ was also instructed to then readjudicate the Veteran's claim in a supplemental statement of the case (SSOC). See March 2017 Board Remand at 5.  However, there is no evidence of record that indicates such a VA examination was obtained or that an SSOC was issued.  Thus, this matter must be remanded to obtain the requested examination and SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a new VA left knee examination.  The claims file, including service treatment records, must be sent to the examiner for review.  The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.  

   The examiner must indicate the following:

a. Identify any left knee disability that the Veteran demonstrated during the appeals period;

b. For each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service;

c. Also for each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was caused, or chronically aggravated, by the Veteran's service-connected left ankle disability or the treatment thereof.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2. Readjudicate the claim for service connection for a left knee disability.  If the benefit remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




